--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
ISSUER HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE ISSUER AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.

WORLD OF TEA, INC.

FORM OF

PROMISSORY NOTE
(non-negotiable)

$______________________

February __, 2008


 

FOR VALUE RECEIVED World of Tea, Inc., a Nevada corporation (the “Company”),
promises to pay to [_______________________] (the “Holder”), the principal
amount of [____________________] Dollars ($[_____________]), or such lesser
amount as shall equal the outstanding principal amount hereof, together with
simple interest from the date of this Note on the unpaid principal balance at a
rate equal to ten percent (10%) per annum, computed on the basis of the actual
number of days elapsed and a year of 365 days. All unpaid principal, together
with any then accrued but unpaid interest and any other amounts payable
hereunder, shall be due and payable on the earlier of (i) the Next Financing (as
hereinafter defined) or (ii) August __, 2008 (the “Maturity Date”); provided,
however, that if all outstanding principal and accrued interest is not paid to
the Company on or before March __, 2008, the unpaid principal shall accrue
interest thereafter at a rate equal to the lower of (a) eighteen percent (18%)
or (b) the highest rate permitted by applicable law.

The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder, by the
acceptance of this Note, agrees:

1.

Event of Default.

(a)

For purposes of this Note, an “Event of Default” means:

(i)

the Company shall default in the payment of interest and/or principal on this
Note; or

(ii)

the Company shall fail to materially perform any covenant, term, provision,
condition, agreement or obligation of the Company under this Note (other than
for non-payment) and such failure shall continue uncured for a period of ten
(10) business days after notice from the Holder of such failure; or

--------------------------------------------------------------------------------



 

(iii)

the Company shall (1) become insolvent; (2) admit in writing its inability to
pay its debts generally as they mature; (3) make an assignment for the benefit
of creditors or commence proceedings for its dissolution; or (4) apply for or
consent to the appointment of a trustee, liquidator or receiver for it or for a
substantial part of its property or business; or

(iv)

a trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent and shall not
be discharged within thirty (30) days after such appointment; or

(v)

any governmental agency or any court of competent jurisdiction at the insistence
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Company and shall not be
dismissed within thirty (30) days thereafter; or

(vi)

the Company shall sell or otherwise transfer all or substantially all of its
assets; or

(vii)

bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings, or relief under any bankruptcy law or any law for the relief of
debt shall be instituted by or against the Company and, if instituted against
the Company shall not be dismissed within thirty (30) days after such
institution, or the Company shall by any action or answer approve of, consent
to, or acquiesce in any such proceedings or admit to any material allegations
of, or default in answering a petition filed in any such proceeding; or

(viii)

the Company shall be in material default of any of its indebtedness that gives
the holder thereof the right to accelerate such indebtedness.

(b)

Upon the occurrence of an Event of Default, the entire indebtedness with accrued
interest thereon due under this Note shall, at the option of the Holder, be
immediately due and payable without notice.  Failure to exercise such option
shall not constitute a waiver of the right to exercise the same in the event of
any subsequent Event of Default.

(c)

“Next Financing” means the next transaction (or series of related transactions)
after the date of this Note in which the Company or any successor of the Company
(including, without limitation, a publicly traded company that consummates a
reverse-merger with the Company) issues and sells shares of its capital stock or
securities convertible into shares of capital stock in exchange for aggregate
gross proceeds of not less than Four Million Dollars ($4,000,000) (including any
amounts received upon conversion or cancellation of indebtedness).

2.

Prepayment.  The Company may prepay this Note at any time, in whole or in part,
provided any such prepayment will be applied first to the payment of expenses
due under this Note, second to interest accrued on this Note and third, if the
amount of prepayment exceeds the amount of all such expenses and accrued
interest, to the payment of principal of this Note.  

--------------------------------------------------------------------------------



3.

Conversion.  Notwithstanding anything herein to the contrary, should the Company
default in the payment of interest and/or principal on this Note, the Holder may
at his option elect to convert all or a portion of the outstanding principal
amount and unpaid accrued interest thereon as of such date into shares of the
Company’s common stock, $.001 par value per share (the “Common Stock”), in
accordance with this Section 3 at any time or from time to time (the “Company
Conversion Shares”). The Holder shall notify the Company in writing of the date
on which such conversion is to be effectuated (such date, the “Conversion
Date”). The number of shares of Company Conversion Shares (calculated to the
nearest whole share) to which the Holder shall be entitled upon such conversion
shall be determined by dividing the outstanding principal amount and unpaid
accrued interest by 50% of the closing sale price of the Common Stock on the
date prior to the Conversion Date. On the Conversion Date, the Holder shall
surrender this Note to the Company or its transfer agent, and the Holder shall
receive from the Company share certificates evidencing the Company Conversion
Shares in the name or names in which the Holder wishes such certificate or
certificates for the Company Conversion Shares to be issued and, if the entire
principal amount is not converted, a replacement note in the amount of the
unconverted principal amount.

4.

Miscellaneous.

(a)

Loss, Theft, Destruction or Mutilation of Note.  Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note and, in the case of loss, theft or destruction, delivery
of an indemnity agreement reasonably satisfactory in form and substance to the
Company or, in the case of mutilation, on surrender and cancellation of this
Note, the Company shall execute and deliver, in lieu of this Note, a new note
executed in the same manner as this Note, in the same principal amount as the
unpaid principal amount of this Note and dated the date to which interest shall
have been paid on this Note or, if no interest shall have yet been so paid,
dated the date of this Note.

(b)

Payment.  All payments under this Note shall be made in lawful tender of the
United States.

(c)

Waivers.  The Company hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.

(d)

Usury.  In the event that any interest paid on this Note is deemed to be in
excess of the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note.

(e)

Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified only by an instrument in writing signed by the party against which
enforcement of the same is sought.

(f)

Notices.  Any notice or other communication required or permitted to be given
hereunder shall be in writing sent by mail, facsimile with printed confirmation,
nationally recognized overnight carrier or personal delivery and shall be
effective upon actual receipt of such notice, to the following addresses until
notice is received that any such address or contact information has been
changed:

--------------------------------------------------------------------------------



 

To the Company:

World of Tea, Inc.
c/o BroadWebAsia, Inc.
9255 Sunset Blvd, Suite 1010
West Hollywood, CA 90069
Attn: James Iacabucci

To Holder:

_______________________

_______________________

_______________________

_______________________

(g)

Expenses; Attorneys’ Fees.  If action is instituted to enforce or collect this
Note, the Company promises to pay all reasonable costs and expenses, including,
without limitation, reasonable attorneys’ fees and costs, incurred by the Holder
in connection with such action.

(h)

Successors and Assigns.  This Note may not be assigned or transferred by the
Holder without the prior written consent of the Company.  Subject to the
preceding sentence, the rights and obligations of the Company and the Holder of
this Note shall be binding upon and benefit the successors, permitted assigns,
heirs, administrators and permitted transferees of the parties.

(i)

Governing Law; Jurisdiction.  THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAWS. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE PERSONAL AND SUBJECT MATTER JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN OVER ANY SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.  EACH PARTY HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW, (A) ANY OBJECTION
THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT; AND (B) ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. FINAL JUDGMENT
IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT SHALL BE CONCLUSIVE
AND BINDING UPON EACH PARTY DULY SERVED WITH PROCESS THEREIN AND MAY BE ENFORCED
IN THE COURTS OF THE JURISDICTION OF WHICH EITHER PARTY OR ANY OF THEIR PROPERTY
IS SUBJECT, BY A SUIT UPON SUCH JUDGMENT.


--------------------------------------------------------------------------------



[SIGNATURE PAGE FOLLOWS]


 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date first above written by its duly authorized officer.

WORLD OF TEA, INC.

By:________________________


Name:
Title:




--------------------------------------------------------------------------------